Exhibit 10.23


EXTENSION LETTER AGREEMENT TO EMPLOYMENT AGREEMENT


CONFIDENTIAL


January 6, 2010


Soo Hong Jeong
#202 Sam-IK Park Villa
248 Gumi-Dong
Bundang, Seongnam, Kyeonggi
Korea 463-802


RE: Extension of your Employment Agreement


Dear S.H.:


     Reference is made to the November 7, 2008 Letter Agreement between yourself
and Photronics, Inc, extending your Employment Agreement dated June 9, 2006 (the
“Agreement”) for an additional period of one year.


     This letter will amend your Agreement by renewing your Agreement for an
additional period of one (1) year beginning on October 28, 2009 and ending on
October 27, 2010. All other terms and conditions of the Agreement will remain
the same.


     Please indicate your acceptance of the amendment of your Agreement by
signing the enclosed copy of this letter and returning it to the undersigned.


Sincerely,


/s/ Constantine Macricostas
_______________________
Constantine Macricostas
Chairman of the Board and Chief Executive Officer


Agreed to and Accepted


/s/ Soo Hong Jeong
________________
Soo Hong Jeong
